DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/09/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejection of claim 15 over Forgacs, Forum, and Williams has been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 17 and 19 over Forgacs and Forum have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			15, 17, and 19
Amended claims: 				1-14, 16, and 18
New claims: 					None
Claims currently under consideration:	1-14, 16, and 18
Currently rejected claims:			1-14, 16, and 18
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10, 11, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Norwicka (Norwicka et al., “Variability in nutritional value of traditional goose meat product”, 2018, Animal Science Papers and Reports, vol. 36, no. 4, pages 405-420).
Regarding claim 1, Forgacs teaches a slaughter-free poultry meat product (corresponding to engineered meat product made from goose cells) for dietary consumption ([0006], [0053], [0055]).  Although Forgacs exemplifies a culture growth medium comprising serum ([0122]) and animal products such as gelatin ([0122]), it discloses that the medium can be any physiologically compatible medium that is known in the art that contains the necessary basic nutrients ([0059]), which implies that the 
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days when kept at room temperature (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).  Norwicka teaches that goose meat contains saturated fatty acids in an amount 
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life of 14 days as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for slaughter-free meat without pathogenic contamination.  Although the prior art teaches the storage temperature to be at room temperature instead of above room temperature as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the extended shelf life at temperatures above room temperature is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a fatty acid content and profile as taught by Norwicka.  Since Forgacs teaches a fat content of 1-25%; that the meat product is goose meat; and that it comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional reference such as Norwicka in order to determine a suitable fat content for the disclosed poultry meat.  In consulting Norwicka, the practitioner would also find a suitable fatty acid content and profile for the 
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the shelf life is extended by 14 days (Forum, time 7:53-8:17).  Although the prior art does not teach the shelf life to be extended by at least two days at a storage temperature of at least 35°C, this feature is inherent.  Since the prior art teaches that the meat product is free of serum and other animal components and has the claimed fatty acid content, the meat of Forgacs would necessarily have an extended shelf life at a storage temperature of at least 35°C.  It is noted that claim 2 is a recitation of an inherent characteristic wherein the meat of Forgacs is capable of comprising the claimed extended shelf life as a function of the lower fatty acid content and the meat being free of serum and other animal components.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the meat is free of pathogens ([0117]) and shelf life is extended by 14 days (Forum, time 7:53-8:17).  Although the prior art does not teach the shelf life to be extended by at least two days at a storage temperature of at least 44°C, this feature is inherent.  Since the prior art teaches that the meat product is free of serum and other animal components and has the claimed fatty acid content, the meat of Forgacs would necessarily have an extended shelf life at a storage temperature of at least 44°C.  It is noted that claim 3 is a recitation of an inherent characteristic wherein the meat of Forgacs is capable of comprising the claimed extended shelf life as a function of the lower fatty acid content and the meat being free of serum and other animal components.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, 
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) as determined after formulation (corresponding to drying, smoking, canning, pickling, and salt-curing) (Forgacs, [0116]).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 4, including an embodiment wherein the meat is prepared using substantially sterile methods (Forgacs, [0117]), meaning that less than completely sterile conditions may be used in other embodiments.
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 1, including the shelf life is determined by measuring the total microbial count (TC) or the coliforms count (Forum, time 7:53-8:17).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 6, including the TC measurement of conventional meat obtained by slaughter is at least 1.5x higher than that of the TC measurement of slaughter-free meat product (corresponding to the conventional meat showing extensive bacterial growth while the clean meat dish is clear) (Forum, time 7:53-8:17).
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat product comprises no steroid hormones (corresponding to growth factors that are hormones made of proteins) (Forgacs, [0073]). 
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising 60-80% aqueous fluid and 14-35% amino acids (corresponding to protein) (Forgacs, [0011]).  If the aqueous fluid is removed, the 
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat product has a moisture content of about 60-80% (Forgacs, [0011]), which overlaps the claimed range, wherein the moisture content is measured after harvest, but before formulation (corresponding to the engineered meat is fresh) (Forgacs, [0116]).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry product comprises up to 0.396 mg of Vitamin E/ 100 g of meat (corresponding to 3.4 ± 0.56 µg/g) (Norwicka, Producer 1 in Table 1 on page 411).  Although this amount does not fall within or overlap the claimed content of at least about 0.5 mg Vitamin E/ 100 g meat product, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry product comprises a ratio of about 16.1:1 omega 6:3 fatty acids classes (Norwicka, Producer 1 in Table 1 on page 411), which falls within the claimed range.
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat is free of vasculature (Forgacs, [0050]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Norwicka (Norwicka et al., “Variability in nutritional value of traditional goose meat product”, 2018, Animal Science Papers and Reports, vol. 36, no. 4, pages 405-420) as applied to claim 1 above, as evidenced by Watson (Watson, E., “Memphis Meats: ‘What’s common in Silicon Valley is that you move fast and break things, but that’s an awful way to approach making food’”, 2018, Food Navigator USA.com, <https://www.foodnavigator-usa.com/Article/2018/05/02/Memphis-Meats-VP-Science-does-not-occur-in-a-cultural-vacuum>).
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising no more than 1 cfus microbial contamination per g/wet mass (corresponding to clean meat dish being clear of bacterial growth) (Forum, time 7:53-8:17), as evidenced by Watson that shows the same poultry slide and states that the cultured poultry dish was, in fact, clear (page 4, paragraph 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Norwicka (Norwicka et al., “Variability in nutritional value of traditional goose meat product”, 2018, Animal Science Papers and Reports, vol. 36, no. 4, pages 405-420) as applied to claim 1 above, and further in view of Okruszek (Okruszek et al., “Chemical  composition and amino acid profiles of goose muscles from native Polish breeds”, 2013, Poultry Science, vol. 92, pages 1127-1133).
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat can be goose that is designed to resemble traditional meat  (Forgacs, [0011], [0055]) and the slaughter-free meat product comprises amino acids to enhance its nutritional value (Forgacs, [0011]).  It does not teach the meat comprises one or more of the claimed amino acids in the indicated amounts.
However, Okruszek teaches goose breast meat comprising the following amino acids in the indicated amounts (expressed as grams of amino acid/ 100 g total amino acid): 0.99 g tryptophan, 5.11 g threonine, 4.37 g isoleucine, 3.06 g methionine, 4.82 g phenylalanine, 3.48 g tyrosine, 5.32 g valine, 8.41 g arginine, 3.64 g histidine, 4,.87 g alanine, 14.12 glutamic acid, 5.31 g proline, and 4.41 g serine (column labeled “Ry (BM) in Table 3 on page 113), which fall within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have the amino acid content taught by Okruszek.  Since Forgacs teaches that the slaughter-free goose meat resembles conventional goose meat in composition and includes amino acids, a skilled practitioner would be motivated to consult an additional reference such as Okruszek in order to determine the amino acid content of meat from conventionally-raised geese.  In consulting Okruszek, the practitioner would find amino acid contents which fall within the claimed content ranges, rendering them obvious.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/033,635 (reference co-pending claim 1 requires all the features of instant claim 1, except for the meat to have the claimed extended shelf life when it is exposed to an environment above room temperature.  However, since the co-pending claim does not specify an environmental temperature at which the extended shelf life is exhibited, the selection of an environmental temperature above room temperature would render the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of co-pending Application No. 17/482,282 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the features of instant claim 1, except for the meat to have the claimed extended shelf life when it is exposed to an environment above room temperature.  However, since the co-pending claim does not specify an environmental temperature at which the extended shelf life is exhibited, the selection of an environmental temperature above room temperature would render the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-8, 10-11, 13, and 17-19 over Forgacs and Forum: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 17 and 19 (Applicant’s Remarks, page 5, paragraph 1) and amended claim 1 to recite the slaughter-free meat product is poultry exhibiting a combination of specific ranges of different fatty acids and that the product is substantially free of serum and other animal components.  Applicant stated that Forgacs is silent on the claimed fatty acid components and is only enabling for porcine cell-based meat using serum-based culture techniques as shown in Example 2 of Forgacs.  Applicant asserted that the present specification describes unique slaughter-free poultry having improved fatty acid traits as shown in Fig. 7 and recited in claim 1 and that no slaughter-free or natural poultry exhibit such fatty acid features.  Applicant argued that the claimed extended shelf-life is due at least in part to reduced fatty acid oxidation that the claimed fatty acid traits are the result of cell production in serum-free media and that the use of serum-free media is not an obvious or routine process to arrive at the claimed product, as evidenced by numerous publications describing the difficulties of growing mammalian cells in culture lacking serum.  Applicant stated that the present specification is enabling for such production as described in Table 1 (condition 16) and further provides a comparison of poultry produced using serum-based media (Fig. 7), which results in slaughter-free poultry exhibiting different percentages of fatty acids that are outside of the presently claimed ranges enabled by a serum-free growth process.  Applicant stated that only cells grown in serum-free conditions could produce the engineered poultry product with the claimed fatty acid profiles and that serum itself contributes to instability, in vitro cultured poultry meat has an extended shelf life compared to conventional poultry meat, but is not enabling for the limitations as taught by the presently amended claims (Applicant’s Remarks, page 5, paragraph 6- page 8, paragraph 2).  Applicant noted that traditionally produced chicken does not exhibit or overlap the presently claimed fatty acid types and ranges of slaughter-free poultry meat (Applicant’s Remarks, page 9, paragraph 3).
However, Examiner points out that, although Forgacs exemplifies a culture growth medium comprising serum ([0122]) and animal products such as gelatin ([0122]), it discloses that the medium can be any physiologically compatible medium that is known in the art that contains the necessary basic nutrients ([0059]), which implies that the culture medium does not need to contain serum or other animal components.  Furthermore, in the exemplified method of Forgacs, the cultured cells are washed ([0123]) which would remove any serum or gelatin from the medium that might remain on them.  From these disclosures in Forgacs and the fact that cells use nutrients from the medium, not absorb the medium itself (e.g. the cells would use components such as growth factors from the serum in the medium, but would not absorb the serum as a Altex 27, pages 53-62) (page 58, column 1, paragraphs 2-3).  The production of the presently claimed product is not required to be “easy” and any limitation directed to the method of producing the claimed product would effectively be a product-by-process limitation that does not limit the resultant composition.  MPEP 2113 I.  It is also noted that amended claim 1 requires the product to be “substantially free of serum and other animal components” wherein “substantially” is a relative term without a definition in the present claims or specification.  Also, Applicant argued that the fatty acid profile of the claimed poultry product is produced without the use of serum; however, since amended claim 1 allows the product to have some content of serum and other animal components, the scope of the claims is not commensurate with the data.  In response to the assertion that Forgacs is only enabling for producing porcine meat using serum, the example used to produce porcine meat in Example 2 of Forgacs combines teachings from its disclosure as well as knowledge common to those skilled in the art; therefore, it is within the ambit of one skilled in the art to produce other types of meat disclosed in Forgacs, including 

Claim Rejections – 35 U.S.C.  §103 of claim 9 over Forgacs and Forum as evidenced by Watson; claim 12 over Forgacs, Forum, and Ahmad; and claims 14-16 over Forgacs, Forum, and Williams: Applicant’s arguments have been fully considered and are considered unpersuasive. 
Applicant stated that the rejection of claim 9 is overcome due to its dependency on claim 1 and there being nothing in Watson that teaches or suggests the presently claimed ranges of fatty acids classes or a poultry product that is substantially free of serum and other animal components.  Applicant stated that the rejections of claims 12, 14, and 16 are overcome due to the amendment of claim 1 reciting “poultry” instead of “meat”.  Applicant canceled claim 15 (Applicant’s Remarks, page 8, paragraph 5- page 9, paragraph 2).
However, as described above Forgacs teaches a serum-free poultry product made from geese while Norwicka teaches that goose meat exhibits the claimed fatty acid types and 

Double Patenting Rejections over co-pending applications 17/033,635 and 17/482,282: Applicant will file a Terminal Disclaimer as needed (Applicant’s Remarks, page 9, paragraphs 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791